Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application, which is a CIP of Serial Number 16/912077.

Election/Restrictions
Applicant's election with traverse of claims 1-15 in the reply filed on 04/25/2021 is acknowledged.  The traversal is on the ground(s) that the burden on the Office to consider all groups is less than the burden on the applicant.  This is not found persuasive because the search and prosecution of method and product claims presents a serious burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 16-20 have been withdrawn from consideration as being directed to a nonelected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 15, the phrase “the second monolayer is terminated by a metal-containing nanoparticle” is deemed vague and confusing as to what said phrase means.  Does the presence of a nanoparticle stop deposition?  Does the nanoparticle simply sit on the monolayer?  Clarification and appropriate amendments if necessary are requested.
 
Allowable Subject Matter
Claims 1-15 are allowed.
	It is well known to form transition metal dichalcogenide monolayers by atomic layer deposition as noted in Kim (2015/0108431).  It is also well known to form transition metal dichalcogenide monolayers by atomic layer deposition using a metal halide precursor and a chalcogen source as noted in Caymax et al. (WO 2015/091781).  In addition, it is well known to use a precursor delivery system in which a carrier gas passes over a powder precursor source and delivers the precursor to a vessel for deposition as noted in Fondurulia et al. (2008/0085226).  Additionally, it is well known to use a water vapor in a carrier gas to form a transition metal chalcogenide as noted in Kang et al. (KR 10-2017-0115172).
With respect to nanoribbons, it is well known to produce a nanoribbon in which the nanoribbon can be made of transition metal dichalcogenide as noted in JP 2018-123039.
With respect to removing oxide, it is well known to remove oxide in a semiconductor manufacturing method as noted in Xiao (2016/0372553).  Lastly, it is well known to etch transition metal chalcogenide monolayers into nanoribbon arrays as noted in Wang et al. (Nanoscale Horizons article).  However, the prior art references fail to teach or suggest forming a double atomic layer ribbon having a first and second transition metal dichalcogenide monolayers by subjecting the precursor powder to a moisturized gas flow and oxidizing a portion of the first monolayer and removing it to form a transition metal dichalcogenide atomic layer nanoribbon.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/912077 in view of Kang et al. (KR 10-2017-0115172)
Harutyunyan teaches a method of making an atomic layer nanoribbon, the method comprising: forming a double atomic layer ribbon comprising a first monolayer and a second monolayer on a surface of the first monolayer, wherein the first monolayer and the second monolayer each comprises a transition metal dichalcogenide material; oxidizing at least a portion of the first monolayer to provide an oxidized portion; and removing the oxidized portion to provide an atomic layer nanoribbon comprising the transition metal dichalcogenide material (claim 1), which is similar to pending claim 1.  However, the reference fails to teach a moisturized gas flow.
Kang teaches of using water vapor in a carrier gas to form a transition metal chalcogenide using a liquid mixture precursor.  It would have been obvious to utilize water vapor in a carrier gas in the process of Harutyunyan with the expectation of success because Kang teaches of a carrier gas with water.
This is a provisional nonstatutory double patenting rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        04/30/2022